Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The following is a Non-Final Office Action in response to the communication received August 9, 2022.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
Claims 1-14, 19, and 26 have been cancelled. Claims 15, 22, and 29 have been amended. Claims 15-18, 20-25, and 27-29 remain pending and examined. The response to arguments and rejections are stated below.

Response to Amendments and Arguments
As to the rejection of Claims 15-18, 20-25, and 27-29 under 35 U.S.C. § 101, Applicant’s arguments have been fully considered and are not persuasive. Applicant argues that the claims are not directed to “organizing human activity” because the features are not directed to "fundamental economic principles," "commercial or legal interactives," or "managing personal behavior". Examiner disagrees. The claims are directed to a calculation and allocation of risk, and the creation and execution of an insurance contract. These therefore do fall under the categories of “organizing human activity”. Applicant further argues that the present claims are not directed to the calculation and allocation of risk, and the creation and execution of an insurance contract, but rather are directed to the “automation of a system enabled by technical means to automatically allocate risks, in particular risks associated with very small, i.e., micro entrepreneur units.” And that “[t]his is not possible by using conventional business methodologies for risk allocation of such small units by conventional insurance contracting”. Contrary to Applicant’s arguments, the invention claimed is directed towards the calculation and allocation of risk, and the creation and execution of an insurance contract. It does not integrate the abstract idea into a practical application, but merely adds the words “apply it” through use of a generic computer. Applicant also argues that the present application provides for an integration of the abstract idea into a practical application. In response to Applicant’s argument that “evaluating the claim language ‘as a whole’ including the ‘combination of elements’ recited, demonstrates that the claims are clearly directed to the ‘practical application’ of a self-sufficient risk protection system” in that “[t]he claimed invention proposes to combine the technical structure of two different working systems in order to automate the system.”, thus simply relying on a computer to perform routine tasks or calculations more quickly or more accurately is insufficient to render a claim patent eligible. See Alice, 134 S. Ct. at 2359 (“use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (a computer “employed only for its most basic function . . . does not impose meaningful limits on the scope of those claims”); cf. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258–59 (Fed. Cir. 2014) (finding a computer-implemented method patent eligible where the claims recite a specific manipulation of a general-purpose computer such that the claims do not rely on a “computer network operating in its normal, expected manner”). Examiner argues that the claims do not amount to significantly more because the limitations, in effect, merely add the words “apply it” to the “the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The additional elements do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.” An improvement in the nature of systems, methods, and products for micro-resource pooling as discussed in the 2019 Revised Patent Subject Matter Eligibility Guidance, which describes an improvement that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. Applicant further argues that in accordance to the 2019 Revised Guidance, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity. Examiner would like to point out in the 2019 Revised Guidance, it states “it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that “the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” Examiner maintains that such is the case in the current claims where the computer is used as a tool to implement the abstract ideas. The present application merely describes separating out similar risk exposure components, using historical data to run mathematical simulations to estimate risk, and setting up payment system to cover suffered loss accordingly. There is no improvement in how the data is collected or communicated, it is merely collecting the data and using the data in organizing by categories and calculating risk exposure and loss. The rejection is thereby maintained. 
As to the rejection of claims 15-18, 20-25, and 27-29 under 35 U.S.C. § 103, Applicant's amendments and arguments have been fully considered but are not persuasive. Applicant argues that Freedman and Reis do not teach the claimed invention because they fail to perform the same functions as the invention as claimed. Examiner disagrees. Applicant argues numerous differences between the claimed invention and the prior art, however these limitations that the Applicant argues are not found in the prior art, are also not found in the claims of the present invention.  The rejection is maintained as detailed below.


Drawings
The drawings are objected to because Figures 1-3 contain grayscale.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18, 20-25, and 27-29  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "seamless" in claims 1, 22, and 29 is a relative term which renders the claim indefinite.  The term “seamless" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Dependent claims 16-18, 20-21, 23-25, and 27-28 are rejected based on their dependency on a rejected claim. 
Claims 1, 22, and 29 recite the limitation "the parameterizable and non-parameterizable parts” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 16-18, 20-21, 23-25, and 27-28 are rejected based on their dependency on a rejected claim. 
Claims 1, 22, and 29 recite the limitation "connecting”.  The claim appears to be employing euphemistic language, as it is unclear how a process connects two parts of risk. Dependent claims 16-18, 20-21, 23-25, and 27-28 are rejected based on their dependency on a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-18, 20-25, and 27-29 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an automated operable system for risk sharing of a variable number of risk exposure components adaptable by the automated operable system providing a self-sufficient risk protection for the risk exposure components by automated damage coverage after occurring natural catastrophes, the risk exposure components being exposed to impacts of occurring risk events comprising catastrophic losses induced by occurring flood and/or hurricane and/or earthquake and/or agriculture catastrophes, the automated operatable system providing operational stability to threats undermining operation of the automated operatable system using a discrete and separated handling of parametrizable and non-parametrizable risk contributions owing to occurrence of the risk events contributable to the risk exposure of the variable number of risk exposure components, and providing an automated risk-transfer from the variable number of risk exposure components to the automated operatable system by a seamless process connecting the parameterizable and non-parameterizable parts covering a final risk exposure of risk exposure components without gaps between loss covered by the system and an actual loss not covered, the automated operable system comprising: a processor programmed to capture, monitor and process risk related components data and to provide a likelihood of said risk exposure for one or a plurality of pooled risk exposure components based on the risk related components data, the risk exposure components being connected to the automated operable system via a telecommunication network by a plurality of payment receiving modules that receive and store payments from the2Application No. 13/920,906Reply to Office Action of March 9, 2022 risk exposure components for the pooling of their risks via electronic money transfer by parametric payment transfer, and the risk exposure components capturing risks associated with livelihoods and lives of rural or urban people based on their characteristic conditions through specific adapted features, wherein, secured monetary parameters are transferred to the automated operable system via the telecommunication network for pooling the resources by the parametric payment transfer, risk is transferred from the risk exposure components to the automated operable system by a multidimensional risk transfer module, the multidimensional risk transfer module scaling the risk to a magnitude of the risk exposure of the variable number of risk exposure components, a total risk of the pooled risk exposure components includes a first risk contribution associated to risk exposure in relation to loan losses, the loan losses occurring as consequence to insolvency of risk exposure components owing to the occurrence of a risk event contributable to the risk exposure, the total risk of the pooled risk exposure components includes a second risk contribution associated to risk exposure based on emergency expenses, the emergency expenses occurring for risk exposure components owing to the occurrence of a risk event contributable to the risk exposure, the processor divides the pooled risk into a parameterizable risk part and a non-parameterizable risk part for providing the operational stability of the automated operable system, the parameterizable risk part being transferred to a connected loss coverage system via the multidirectional risk transfer module that 3Application No. 13/920,906 Reply to Office Action of March 9, 2022 transfers risk factors in exchange of premium payment parameters to achieve loss covering of the parameterizable risk part via the connected loss coverage system, wherein the risk transfer is scaled to the magnitude of the exposure of the risk exposure components, and wherein the parameterizable risk part covers a percentage of the total risk of the pooled risk exposure components in a range of 70% to 95% of the total pooled risk, in relation to the non-parameterizable risk part covering a range of 30% to 5% of the total pooled risk, the non-parameterizable risk part being directly covered by the automated operable system based on the received and stored payments from risk exposure components, wherein the non-parameterizable risk part is limited by ad-hoc setting of loss settlement parameters of a loss settlement process via the automated operable system by aligning the parameters to long term development patterns of the loss settlement process using pattern matching of historical long term development patterns providing a seamless integration of the risk exposure to the pooled risk exposure components, and covering any gap between the parameterizable risk and the non-parameterizable risk part, and in the event of triggering a loss by a trigger module, the suffered loss is covered by automatically releasing associated loans and emergency expenses of the risk exposure components by transferring payments from the automated operable system to the risk exposure components based on the parameterizable risk part from the connected loss coverage system and based on the non-parameterizable risk part from the received and stored payments from risk exposure components. The portion in bold contain an abstract idea and is akin to the subject matter groupings of “certain methods of organizing human activity”, and “fundamental economic principles or practices (including hedging, insurance, mitigating risk)”. This judicial exception is not integrated into a practical application because the claims (independent and dependent) do not contain limitations that are indicative of integration into a practical application but merely adds the words “apply it”. Adding the words “Apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). Other than reciting the use of a processor, and a telecommunication network, with the judicial exceptions, the claims merely use instructions to implement the abstract idea on a computer or merely uses a processor, and a telecommunication network as a tool to perform the abstract ideas. As such, the claims include an abstract idea. When considered as a whole, the claims (independent and dependent) do not integrate the exception into a practical application. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Insurance transactions is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The instant recited claims including additional elements do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. For example, independent claims 15, 22, and 29 recite “automated operable system” which is not “substantially more” than a general purpose computer, as described on page 8 of Applicant’s specification which recites the following: “the system 1 includes a data storing module to capture the risk related components' data and multiple functional modules, e.g. namely the payment receiving modules 2, the connected loss coverage system 3, the payment receiving module or capital receiving module 41 and/or the payment module or capital deposit module 42. The functional modules can be implemented at least partly as programmed software modules stored on a computer readable medium, connected fixed or removable to the processor(s) of system 1 or to associated automated systems as e.g. systems 3. One skilled in the art understands, however, that the functional modules can also be implemented fully by means of hardware components, units and/or appropriately realized modules. As illustrated in Figure 1, system 1 is connected via a network as a telecommunications network to the payment receiving modules 2, the connected loss coverage system 3, the payment receiving module 41 and/or the payment module 42.”, and therefore merely include instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea. The additional elements do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The dependent claims have also been examined and do not correct the deficiencies of the independent claims. Therefore, claims 15-18, 20-25, and 27-29 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 15-18, 20-25, and 27-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Freedman et al., (Publication No.: US 2002/0002475 A1) in view of the publication by Evan Reis (Publication No.: US 2006/0218019 A1). 


As to Claim 15,  Freedman teaches an automated operable system for risk sharing of a variable number of risk exposure components  adaptable by the automated operable system providing a self-sufficient risk protection for the risk exposure components by automated damage coverage after occurring natural catastrophes, the risk exposure components being exposed to impacts of occurring risk events comprising catastrophic losses induced by occurring flood and/or hurricane and/or earthquake and/or agriculture catastrophes, the automated operable system providing operational stability to threats undermining operation of the automated operable system [[by]] using a discrete and separated handling of parameterizable and non-parameterizable risk contributions owing to occurrence of the risk-events contributable to the risk exposure of the variable number of risk exposure components, and providing an automated risk-transfer from the variable number of risk exposure components to the automated operable system by a seamless process connecting the parameterizable and non-parameterizable parts covering a final risk exposure of risk exposure components without gaps between loss covered by the system and an actual loss not covered, the automated operable system comprising: 
a processor programmed to 
capture, monitor and process risk related components data and to provide a likelihood of said risk exposure for one or a plurality of pooled risk exposure components based on the risk related components data, the risk exposure components being connected to the automated operable system via a telecommunication network by a plurality of payment receiving modules that receive and store payments from risk exposure components for the pooling of their risks via electronic money transfer by parametric payment transfer, and the risk exposure components capturing risks associated with livelihoods and lives of rural or urban repairs, and the Bank Lock Box electronically transfers the appropriate amounts to a claims reserve account, or statutory reserve account.  Once the repairs are completed and the policyholders have accepted their vehicles (by logging into the web portal at the Aligned Provider locations, inputting their passwords, and verifying their acceptance of the vehicles, for example), the Bank Lock Box electronically transfers payment to the Aligned Providers' business accounts”);
wherein, secured monetary parameters are transferred to the automated operable system via the telecommunication network for pooling the resources by the parametric payment transfer, risk is transferred from the risk exposure components to the automated operable system by a multidimensional risk transfer module, the multidimensional risk transfer module scaling the risk 
Although Freedman substantially teaches the invention of Claim 15, it does not explicitly teach wherein, secured monetary parameters are transferred to the automated operable system via a telecommunication network for pooling the resources,
a total risk of the pooled risk exposure components includes a first risk contribution associated to risk exposure in relation to loan losses, the loan losses occurring as consequence to insolvency of risk exposure components owing to the occurrence of a risk event contributable to the risk exposure, the total risk of the pooled risk exposure components includes a second risk contribution associated to risk exposure based on emergency expenses, the emergency expenses occurring for risk exposure components owing to the occurrence of a risk event contributable to the risk exposure, 
the processor divides the pooled risk into a parameterizable risk part and a non-parameterizable risk part for providing the operational stability of the automated operable system,, the parameterizable risk part being transferred to a connected loss coverage system via a multidirectional risk transfer module that transfers risk factors in exchange of premium payment parameters to achieve loss covering of the parameterizable risk part via the connected loss coverage system, wherein the risk transfer is scaled to the magnitude of the exposure of the risk exposure components; and based on the parameterizable risk part from the connected loss coverage system and based on the non-parameterizable risk part from the received and stored payments from risk exposure components; and covering any gap between the parameterizable risk and the non-parameterizable risk part, and wherein the parameterizable risk part covers a 
the non-parameterizable risk part being directly covered by the automated operable system based on the received and stored payments from risk exposure components, wherein the non-parameterizable risk part is limited by ad-hoc setting of loss settlement parameters of a loss settlement process via the automated operable system by aligning the parameters to long term development patterns of the loss settlement process using pattern matching of historical long term development patterns providing a seamless integration of the risk exposure to the pooled risk exposure components, and 
in the event of triggering a loss by a trigger module, the suffered loss is covered by releasing associated loans and emergency expenses of the risk exposure components by transferring payments from the automated operable system to the risk exposure components. 
Reis does teach the total risk of the pooled risk exposure components includes a first risk contribution associated to risk exposure in relation to loan losses, the loan losses occurring as consequence to insolvency of risk exposure components owing to the occurrence of a risk event contributable to the risk exposure, the total risk of the pooled risk exposure components includes a second risk contribution associated to risk exposure based on emergency expenses, the emergency expenses occurring for risk exposure components owing to the occurrence of a risk event contributable to the risk exposure (see at least ¶[0042]), 
the risk part being directly covered by the automated operable system based on the received and stored payments from risk exposure components, wherein the remaining risk part is limited by ad-hoc setting of loss settlement parameters of a loss settlement process via the system by aligning the parameters to long term development patterns of the loss settlement process using pattern matching of historical long term development patterns providing a seamless integration of the risk exposure to the pooled risk exposure components (see at least ¶[0020], ¶[0026], and ¶[0028]);
the processor divides the pooled risk into a parameterizable risk part and a non-parameterizable risk part, the parameterizable risk part being transferred to a connected loss coverage system via a multidirectional risk transfer module that transfers risk factors in exchange of premium payment parameters to achieve loss covering of the parameterizable risk part via the connected loss coverage system, wherein the risk transfer is scaled to the magnitude of the exposure of the risk exposure components; and based on the parameterizable risk part from the connected loss coverage system and based on the non-parameterizable risk part from the received and stored payments from risk exposure components, and wherein the parameterizable risk part covers a range of 70% to 95% of the total pooled risk, in relation to the non-parameterizable risk part covers a range of 30% to 5% of the total pooled risk  (see at least ¶[0025], ¶[0026], ¶[0033], ¶[0041], and ¶[0042] – although the non-parameterizable risk part covering a range of 30% to 5% of the total pooled risk is not explicitly taught, this claim limitation is interpreted to mean that the non-parameterizable risk part is the remaining percentage of the total pooled risk (which should total 100%) apart from the parameterizable risk part ranging from 70% to 95%); 
and covering any gap between the parameterizable risk and the non-parameterizable risk part; and in the event of triggering a loss by a trigger module, the suffered loss is covered by automatically releasing associated loans and emergency expenses of the risk exposure components by transferring payments from the automated operable system to the risk exposure components (see at least ¶[0032], and ¶[0038]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Reis with those of Freedman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The motivation to combine is to be able to provide wider insurance coverage and more accurately hedge against greater risk exposure.
As to Claim 16, Reis teaches the variable number of pooled risk exposure components are adaptable by the resource-pooling system to a range where not-covariant occurring risks covered by the resource-pooling system affect only a relatively small proportion of the totally pooled risk exposure components at a given time (see at least ¶[0033]).
As to Claim 17, Reis teaches the processor is further programmed to receive and store, in memory, a principal payment from an investor for a financial product linked to the resource-pooling system and a payment module that determines a bonus payment for the investor and a return interest payment for the investor when the pooled resources of the risk exposure components exceed a predefined threshold value due to a low frequency of losses occurred (see at least ¶[0024] and ¶[0025]). 
As to Claim 18,  Reis teaches the parameterizable risk part of the risk exposure covers a relatively large percentage of the total risk exposure of the pooled risk exposure components in relation to the non-parameterizable risk part (see at least ¶[0033]). 
As to Claim 20, Reis teaches the separation of the parameterizable and non-parameterizable parts are kept connected through a seamless integration both in financial exposure and process, wherein the system acts as an aggregation institute to aggregate risk and provide claims to the risk exposure components in a seamless process so that the risk exposure components receive a single payment (see at least ¶[0025], and ¶[0026]). 
As to Claim 21, Reis teaches risk transferred from the risk exposure components to the resource-pooling system via the multidimensional risk transfer module is not only binomial but multidirectional by scaling to the magnitude of the exposure (see at least ¶[0029], and ¶[0033]). 
Claim 22 is the method for using the system of Claim 15 and is thereby rejected under the same reasoning as Claim 15. 
Claim 23 is the method for using the system of Claim 16 and is thereby rejected under the same reasoning as Claim 16. 
Claim 24 is the method for using the system of Claim 17 and is thereby rejected under the same reasoning as Claim 17. 
Claim 25 is the method for using the system of Claim 18 and is thereby rejected under the same reasoning as Claim 18. 
Claim 27 is the method for using the system of Claim 20 and is thereby rejected under the same reasoning as Claim 20. 
Claim 28 is the method for using the system of Claim 21 and is thereby rejected under the same reasoning as Claim 21. 
Claim 29 is the non-transitory computer-readable medium storing computer-readable instructions thereon which when executed by a computer cause the computer to perform the method of Claim 22 and is rejected under the same reasoning as Claim 22. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE S KANG whose telephone number is (571)270-3611.  The examiner can normally be reached on Monday through Friday between M-F 10am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon may be reached at (571)-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/IRENE  KANG/
Examiner, Art Unit 3695
9/29/2022

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        September 29, 2022